

114 HRES 956 IH: Honoring the Life and Legacy of Phil Smith.
U.S. House of Representatives
2016-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 956IN THE HOUSE OF REPRESENTATIVESDecember 20, 2016Mr. Hastings (for himself, Mr. Deutch, Ms. Wasserman Schultz, Mr. Curbelo of Florida, Ms. Frankel of Florida, and Ms. Wilson of Florida) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONHonoring the Life and Legacy of Phil Smith.
	
 Whereas Phillip Phil Smith was born in New Jersey and moved to South Florida at the age of three; Whereas Phil Smith attended Chaminade High School in Fort Lauderdale, and was awarded a Bachelor of Science degree in finance from Florida Atlantic University’s (FAU) College of Business in 1969;
 Whereas while at FAU, Phil Smith started working at a Ford dealership in Pompano Beach, where he was so successful he stayed after graduation;
 Whereas Phil Smith founded and served as President and CEO of Phil Smith Management, Inc., operating 11 automobile dealership locations representing 25 franchises in Florida and North Carolina;
 Whereas Phil Smith Management, Inc., employs 780 people and generates approximately $500,000,000 in annual revenue;
 Whereas Phil Smith is committed to furthering education and started an annual college scholarship program for the children of his employees;
 Whereas Phil Smith was the Co-Chair of the South Florida Super Bowl Host Committee and sat on the Boards of the Orange Bowl Committee and the Broward Workshop, a nonprofit organization that represents the interests of 100 Broward businesses and professions;
 Whereas for his entrepreneurial success and community involvement, Phil Smith was awarded with the Florida Sun Sentinel Company’s 2013 Excalibur Award for Business Leader of the Year in Broward County;
 Whereas Phil Smith was well-known for his civic, charitable, and philanthropic involvement throughout South Florida in organizations, including Holy Cross Hospital, the Cystic Fibrosis Foundation, the Humane Society of Broward County, the American Cancer Society, and the Make a Wish Foundation;
 Whereas Phil Smith and his wife Susan Smith gifted Florida Atlantic University $5,000,000 to establish the Phil Smith Center for Free Enterprise;
 Whereas the Phil Smith Center for Free Enterprise will support the vision and strategic plan of the College of Business, adding chaired professorships and supporting research and educational programs for faculty members and students, and support distinguished visiting faculty along with a lecture series and other educational programs focused on the principles of free enterprise;
 Whereas Phil and Susan Smith also donated $7,000,000 to Holy Cross Hospital for the purpose of funding state-of-the-art neurological care;
 Whereas, following a diagnosis of Amyotrophic Lateral Sclerosis (ALS), Phil Smith created the Phil Smith ALS and Movement Disorders Clinic, which provides access to leading edge clinical trials and research through an expanded relationship with Massachusetts General Hospital;
 Whereas after an 18-month battle with ALS, Phil Smith tragically passed away at the age of 70 on December 14, 2016; and
 Whereas Phil Smith is survived by his wife of 30 years Susan, his sister Judy, his daughter Shawn, son-in-law Charlie, and three grandchildren James, Kaelin, and Cali: Now, therefore, be it
	
 That the House of Representatives— (1)honors the life and accomplishments of Phil Smith;
 (2)offers its heartfelt condolences to Phil Smith’s family and friends; and (3)commends the philanthropic efforts of Phil Smith and recognizes his impact on South Florida.
			